 Case 1:20-cv-03576-EK-LB Document 1 Filed 08/07/20 Page 1 of 10 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------- x
IBRAHIM SAMURA and JOSE                            : Civil Action No.
GARCIA;                                            :
                                                   :
                   Plaintiffs,                     :
 - against –                                       : COMPLAINT
                                                   :
DOMESTIC PLUMBING WORKS,                           :
INC.; DOMESTIC PLUMBING CORP                       : Jury Trial Demanded
OF NEW YORK; DOMESTIC                              :
PLUMBING CORP; EMIDIO BUONO;                       :
and ANTHONY MAURIELLO                              :
                                                   :
                   Defendants.                     :
-------------------------------------------------- x


       Plaintiffs Ibrahim Samura and Jose Garcia (“Plaintiffs”), by their attorney Mohammed

Gangat, Esq., for their complaint complaining of the defendants Domestic Plumbing Works, Inc.;

Domestic Plumbing Corp of New York; Domestic Plumbing Corp.; Emidio Buono; and Anthony

Mauriello (collectively “Defendants”), alleges as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiffs allege that, pursuant to the Fair Labor Standards Act, as amended, 29

U.S.C. §§ 201, et seq. (“FLSA”), they are entitled to recover from the Defendants: (1) unpaid

overtime compensation, (2) liquidated damages on that amount, (3) pre-judgment and post-

judgment interest; and (4) attorneys’ fees and costs.

       2.      Plaintiffs further allege that, pursuant to the New York Labor Law “NYLL”, they

are entitled to recover: (1) unpaid wages and overtime compensation; (2) liquidated damages and

civil penalties pursuant to the New York Labor Law and the New York State Wage Theft

Prevention Act; (3) prejudgment and post-judgment interest; and (4) attorneys' fees and costs.
 Case 1:20-cv-03576-EK-LB Document 1 Filed 08/07/20 Page 2 of 10 PageID #: 2




                                   JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337

and supplemental jurisdiction over Plaintiff's state law claims pursuant to 28 U.S.C. § 1367. In

addition, the Court has jurisdiction over Plaintiff's claim under the Fair Labor Standards Act

pursuant to 29 U.S.C. § 216 (b).

        4.      Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §

1391(b) and/or 29 U.S.C. § 216 (b) because the conduct making up the basis of the complaint took

place in this judicial district.

        5.      This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 2202.

                                             PARTIES

        6.      Plaintiffs are each adults, over eighteen years old, and residents of the State of New

York

        7.      Upon information and belief and at all times relevant herein, Domestic Plumbing

Works, Inc. (the “Corporate Defendant”) is a domestic corporation incorporated and doing

business in the State of New York. It was founded on or about December 15, 2010 and remains

an active corporation today.

        8.      Upon information and belief and at all times relevant herein, Domestic Plumbing

Corp of New York (the “Corporate Defendant”) was a domestic corporation incorporated and

doing business in the State of New York. It was founded on or about October 24, 2019 and remains

an active corporation today.

        9.      Upon information and belief and at all times relevant herein, Domestic Plumbing

Corp. (the “Corporate Defendant”) was a domestic corporation incorporated and doing business in

                                                  2
 Case 1:20-cv-03576-EK-LB Document 1 Filed 08/07/20 Page 3 of 10 PageID #: 3




the State of New York. It was founded on or about May 17, 2006 and remains an active corporation

today.

         10.   All three Corporate Defendants maintain a place of business and operate out of 56

Sands Street, Staten Island, New York 10304.

         11.   Although three different corporations all are part of a single-integrated enterprise,

owned and operated by the Individual Defendants Emidio Buono and Anthony Mauriello.

         12.   The enterprise works on plumbing contracts for residential and commercial

customers in New York State.

         13.   Upon information and belief and at all times relevant herein, Defendants,

individually and/or jointly, controlled the employment of Plaintiff and were responsible for hiring,

firing, scheduling, controlling, managing, supervising, and record-keeping as to Plaintiff’s

employment, among other employment functions.

         14.   At all times relevant herein, Plaintiff was employed individually and/or jointly by

Defendants.

                                   STATEMENT OF FACTS

         15.   Plaintiff Samura began working for the Defendants around the middle of July 2019.

         16.   Plaintiff Garcia began working for the Defendants around August 2019.

         17.   Plaintiffs each worked over 40 hours in a workweek but were paid straight-time

rates for those hours.

         18.   Defendants routinely failed to pay Plaintiffs on time. For example, Plaintiffs would

have to wait three weeks after the end of a workweek, before getting paid for that workweek.

         19.   Plaintiffs were also not paid for all hours worked as a result of checks bouncing.

For example, on September 3, 2019, a check written by Defendants to Plaintiff Samura in the

                                                 3
 Case 1:20-cv-03576-EK-LB Document 1 Filed 08/07/20 Page 4 of 10 PageID #: 4




amount of $2516,36 was returned due to insufficient funds.

       20.     Plaintiffs at all relevant times were a covered employee within the meaning of the

FLSA and NYLL.

       21.     At all times relevant to this action, Defendants had the power to hire and fire

Plaintiffs, control the terms and conditions of Plaintiffs’ employment, and determine the rate and

method of Plaintiffs’ compensation.

       22.     Plaintiffs were an “employee” of Defendants as defined by NYLL § 190(2) and 12

NYCRR § 142-2.14.

       23.     Defendants are each an “employer” and “employed” Plaintiffs as defined by NYLL

§§2 (6), 190(3) and 651(6).

       24.     Plaintiffs’ primary duties were to work with a team of about 10-15 laborers on

commercial and residential plumbing projects in the State of New York.

       25.     A comparison of the wages Defendants paid to the Plaintiffs against the wages that

were due under New York wage-and-hour laws, specifically, (i) the New York State mandated

minimum wage; (ii) the New York State mandated overtime wage; and (iii) the New York State

required spread of hours laws, reveals that this Plaintiff has been grossly underpaid.

       26.     Defendants did not provide Plaintiffs with a wage notice at the time of hiring

containing information outlined in NYLL § 195(1), including information such as the rate of pay

and any allowances or credits claimed as part of the minimum wage.

       27.     Defendants did not provide Plaintiffs with weekly wage stubs or statements

containing information required by NYLL § 195(3), including information such as dates of work,

rates of pay for regular and overtime hours, and number of regular hours and overtime hours

worked.

                                                 4
 Case 1:20-cv-03576-EK-LB Document 1 Filed 08/07/20 Page 5 of 10 PageID #: 5




       28.     Upon information and belief, Defendants also failed to keep full and accurate

records of Plaintiffs’ hours and wages in violation of the New York Labor Law §§ 195, 661.

       29.     At all relevant times, upon information and belief, and during the course of

Plaintiffs’ employment, Defendants failed to maintain accurate and sufficient time and pay

records.

       30.     The relevant statutory period for purposes of this suit is the six years preceding the

date of the filing of the complaint.

       31.     Defendants failed to display, in a place accessible to employees and in a visually

conspicuous manner, the notices of employee rights to receive the minimum wage and overtime

pay at a rate of one and one-half times their regular rate as required under the FLSA and New York

Labor Law.

       32.     Defendants knowingly and willfully failed to pay Plaintiffs their lawfully earned

wages for each hour of employment in direct contravention of the FLSA and New York Labor

Law’s minimum wage requirements.

       33.     Defendants knowingly and willfully failed to pay Plaintiffs their lawfully earned

overtime compensation in direct contravention of the FLSA and New York Labor Law.

       34.     Defendants knowingly and willfully failed to pay Plaintiffs his lawfully earned

"spread of hours" premium in direct contravention of the New York Labor Law.

                                       STATEMENT OF CLAIM

                                            COUNT I

                          [Violation of the Fair Labor Standards Act]

       35.     Plaintiff re-alleges and re-avers each and every allegation and statement contained

in the paragraphs above of this Complaint as if fully set forth herein.

                                                 5
 Case 1:20-cv-03576-EK-LB Document 1 Filed 08/07/20 Page 6 of 10 PageID #: 6




        36.    At all relevant times, upon information and belief, Defendants were and continue

to be an employer engaged in interstate commerce and/or the production of goods for commerce

within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiff is a covered

individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

        37.    At all relevant times, Defendants employed Plaintiff within the meaning of the

FLSA.

        38.    Upon information and belief, at all relevant times, Defendants have had gross

revenues in excess of $500,000.

        39.    Plaintiffs are entitled to be paid at the rate of time and one-half their regular hourly

rate for all hours worked in excess of 40.

        40.    Defendants failed to pay Plaintiffs overtime compensation in the lawful amount for

all hours worked.

        41.    At all relevant times, Defendants had, and continue to have a policy and practice of

refusing to pay minimum wage and overtime compensation at the statutory rate of time and one-

half to Plaintiff for all hours worked, which violated and continues to violate the FLSA, 29 U.S.C.

§§ 201, et seq., including 29 U.S.C. §§ 207(a)(l) and 215(a).

        42.    Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiffs at the statutory overtime rate of time and one-

half for all hours worked in excess of forty (40) hours per week, when they knew or should have

known such was due and that non-payment of overtime compensation would financially injure

Plaintiff.

        43.    Defendants have failed to make, keep and preserve records with respect to each of

its employees sufficient to determine the wages, hours and other conditions and practices of

                                                  6
 Case 1:20-cv-03576-EK-LB Document 1 Filed 08/07/20 Page 7 of 10 PageID #: 7




employment in violation of the FLSA, 29 U.S.A. §§ 201, et seq., including 29 U.S.C. §§ 21 l(c)

and 215(a).

        44.    Defendants failed to properly disclose or apprise Plaintiffs of their rights under the

FLSA.

        45.    As a direct and proximate result of Defendants' violation of the FLSA, Plaintiff is

entitled to liquidated damages pursuant to the FLSA.

        46.    Due to the reckless, willful and unlawful acts of the Defendants, Plaintiff suffered

damages in an amount not presently ascertainable of unpaid overtime compensation, an equal

amount as liquidated damages, and prejudgment interest thereon.

        47.    Plaintiff is entitled to an award of their reasonable attorneys' fees, costs and

expenses, pursuant to 29 U.S.C. § 216(b).

                                            COUNT II

                            [Violation of the New York Labor Law]

        48.    Plaintiff re-alleges and re-avers each and every allegation and statement contained

in the paragraphs above of this Complaint as if fully set forth herein.

        49.    Defendants employed Plaintiffs within the meaning of New York Labor Law §§ 2

and 651.

        50.    Defendants knowingly and willfully violated the rights of Plaintiffs by failing to

pay Plaintiffs all wages due for every hour worked in the time period they were due.

        51.    Defendants knowingly and willfully violated the rights of Plaintiffs by failing to

pay overtime compensation at the rate of time and one-half for each hour worked in excess of forty

(40) hours in a workweek.

        52.    Defendants failed to properly disclose or apprise Plaintiffs of their rights under the

                                                 7
 Case 1:20-cv-03576-EK-LB Document 1 Filed 08/07/20 Page 8 of 10 PageID #: 8




New York Labor Law.

       53.    Defendants failed to pay Plaintiffs their promised wages as required by the NYLL

and applicable wage orders.

       54.    Defendants failed to furnish Plaintiffs with a statement with every payment of

wages listing gross wages, deductions and net wages, in contravention of New York Labor Law §

195(3) and New York State Department of Labor Regulations § 146-2.3.

       55.    Defendants failed to furnish Plaintiffs with every payment of wages listing gross

wages, deductions and net wages, in contravention of New York Labor Law § 195(3) and New

York State Department of Labor Regulations § 146-2.3. Defendants failed to furnish Plaintiffs

with a statement with every payment of wages listing gross wages, deductions and net wages, in

contravention of New York Labor Law § 195(3) and New York State Department of Labor

Regulations § 146-2.3.

       56.    Defendants failed to keep true and accurate records of hours worked by each

employee covered by an hourly minimum wage rate, the wages paid to all employees, and other

similar information in contravention of New York Labor Law § 661.

       57.    Defendants failed to establish, maintain, and preserve for not less than six (6) years

payroll records showing the hours worked, gross wages, deductions, and net wages for each

employee, in contravention of the New York Labor Law§ 194(4),              and New      York State

Department of Labor Regulations§ 146-2.1.

       58.    Due to the Defendants' New York Labor Law violations, Plaintiffs are entitled to

recover from Defendants the difference between their actual wages and the amounts that were

owed under the New York Labor law and related wage orders. The deficiency accounts for

overtime compensation for all overtime hours, reasonable attorneys’ fees, and costs and

                                                8
 Case 1:20-cv-03576-EK-LB Document 1 Filed 08/07/20 Page 9 of 10 PageID #: 9




disbursements of this action, pursuant to New York Labor Law§§ 663(1), 198.

           59.      Plaintiffs are also entitled to liquidated damages pursuant to New York Labor

Law § 663(1), as well as civil penalties and/or liquidated damages pursuant to the New York

State Wage Theft Prevention Act.

                                         PRAYER FOR RELEIF

WHEREFORE, Plaintiff, respectfully requests that this Court grant the following relief:

      i.         An award for unpaid overtime compensation due under the FLSA and New York Labor

                 Law;

     ii.         An award of liquidated damages as a result of Defendants' failure to pay overtime

                 compensation pursuant to 29 U.S.C. § 216;

    iii.         An award of liquidated damages as a result of Defendants' failure to pay overtime

                 compensation pursuant to the New York Labor Law and the New York State Wage

                 Theft Prevention Act;

    iv.          An award of civil penalties pursuant to the New York State Wage Theft Prevention Act

                 in the amount of $50 for each workweek Defendants failed to provided Plaintiff and

                 any class member proper annual wage notices as provided by NYLL Article 6, Section

                 198, and statutory penalties in the amount of $100 for each workweek Defendants

                 failed to provided Plaintiff and any class member proper wage statements as provided

                 by NYLL Article 6, Section 198

     v.          Issuance of a declaratory judgment that the practices complained of in this complaint

                 are unlawful under the NYLL and supporting regulations;

    vi.          An injunction requiring Defendants to pay all statutorily required wages pursuant to

                 the FLSA and NYLL.

                                                     9
Case 1:20-cv-03576-EK-LB Document 1 Filed 08/07/20 Page 10 of 10 PageID #: 10




    vii.      An award of prejudgment and post-judgment interest;

    viii.     An award of costs and expenses associated with this action, together with reasonable

              attorneys' and expert fees pursuant to 29 U.S.C. 216(b) and the NYLL; and

     ix.      Such other and further relief as this Court determines to be just and proper.

                                           JURY DEMAND

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by jury on

all issues.

Dated: New York, New York
       August 7, 2020                           LAW OFFICE OF MOHAMMED GANGAT




                                                        By:


                                                                ______________________
                                                                Mohammed Gangat, Esq.
                                                                675 3rd Avenue, Suite 1810
                                                                New York, NY
                                                                (718) 669-0714
                                                                mgangat@gangatllc.com




                                                   10
